           Case 2:14-cr-00129-JCJ Document 65 Filed 11/18/19 Page 1 of 1



                                                                Room No.
                                                                Tel. No.267-299-7419


                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                           :    Date of
                                                   :    Notice: NOVEMBER 14, 2019
                                          :
            vs.                                    :
                                                   :
                                                   :    Criminal No. 14-129-1
FRANK M. MORELLI, III
71345-066
FCI ENGLEWOOD
9595 WEST QUINCY AVENUE
LITTLETON, CO 80123

                 TAKE NOTICE that the above-entitled case has been set for MOTION HEARING
in the United States District Court, United States Courthouse, 601 Market Street, Philadelphia,
Pennsylvania, on DECEMBER 11, 2019 at 11:30 a.m. before the Honorable J. Curtis Joyner in
Courtroom (17A- 17th floor).

           ALL DEFENDANTS ARE DIRECTED TO REPORT TO THE COURTROOM ON
THE DATE AND TIME STATED ABOVE. IF A DEFENDANT FAILS TO APPEAR AS
DIRECTED, THE BAIL MAY BE FORFEITED AND A BENCH WARRANT ISSUED.

                 If a defendant is presently in jail, the defendant or his counsel shall notify the
undersigned in writing immediately so that the necessary procedures can be taken to have the defendant
present in the courtroom.


                                                    Very truly yours,


                                                    Sharon Scott, Deputy Clerk
                                                    Judge J. Curtis Joyner
    INTERPRETER

                                Notice to:          Defendant
                                                    R.E. Welsh, Jr., Esq.,
                                                    P.J. Murray, AUSA
                                                    U.S. Marshal
                                                    Probation Office
                                                    Pretrial Services
                                                    Crystal Wardlaw

Cr.4 (8/80)
